Case 2:20-cv-06339-JAK-GJS Document 54 Filed 06/21/21 Page 1 of 4 Page ID #:1352




 1   Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
 2   Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
 3   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 4   Irvine, CA 92614
     Telephone: 949-760-0404
 5   Facsimile: 949-760-9502
 6   Attorneys for Plaintiff
     ONE-E-WAY, INC.
 7
     COOLEY LLP
 8   HEIDI L. KEEFE (178960)
     (hkeefe@cooley.com)
 9   LOWELL D. MEAD (223989)
     (lmead@cooley.com)
10   BENJAMIN S. LIN (232735)
     (blin@cooley.com)
11   3175 Hanover Street
     Palo Alto, CA 94304-1130
12   Telephone: 650-843-5000
     Facsimile: 650-849-7400
13
     Attorneys for Defendant
14   APPLE INC.
15   [Counsel for Defendant continued on next page]
16
17
18                     IN THE UNITED STATES DISTRICT COURT
19                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                               WESTERN DIVISION
21   ONE-E-WAY, INC., a California                Case No. 2:20-CV-06339-JSK-
     corporation,                                 GJS
22
23                 Plaintiff,                     JOINT STATUS REPORT
24          v.                                    Hon. John A. Kronstadt
25   APPLE INC., a California corporation,
26
                   Defendant.
27
28
Case 2:20-cv-06339-JAK-GJS Document 54 Filed 06/21/21 Page 2 of 4 Page ID #:1353




 1   COOLEY LLP
     ERIK B. MILCH (VA SBN 46375)
 2   (admitted pro hac vice)
     (emilch@cooley.com)
 3   11951 Freedom Drive, Suite 400
     Reston, VA 20190
 4   Telephone: (703) 456-8000
     Facsimile: (703) 456-8100
 5
     COOLEY LLP
 6   PHILLIP E. MORTON (VA SBN 71299)
     (admitted pro hac vice)
 7   (pmorton@cooley.com)
     1299 Pennsylvania, N.W, Suite 700
 8   Washington, DC 20004
     Telephone: (202) 842-7800
 9   Facsimile: (202) 842-7889
10   Attorneys for Defendant
     APPLE INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-06339-JAK-GJS Document 54 Filed 06/21/21 Page 3 of 4 Page ID #:1354




 1
             Plaintiff One-E-Way, Inc. (“One-E-Way”) and Defendant Apple Inc.
 2
     (“Apple”), through their respective undersigned counsel, hereby provide this Joint
 3
     Status Report regarding the status of the petitions for inter partes review (“IPR”) in
 4
     compliance with the Court’s Order issued on May 28, 2021 (Dkt. 53).
 5
             Apple filed five IPR petitions on December 4, 2020 challenging each of the
 6
     three patents asserted by One-E-Way in this case:
 7
 8    Date Filed     IPR Review #          Patent & Challenged Claims
                                           U.S. Pat. No. 8,131,391 (’391 patent),
 9    12/4/2020      IPR2020-00283
                                           claims: 1, 3-6, 10
10
11                                         U.S. Pat. No. 10,468,047 (’047 patent),
      12/4/2020      IPR2020-00284
12                                         claims: 1-16

13                                         U.S. Pat. No. 10,468,047 (’047 patent),
      12/4/2020      IPR2020-00285
14                                         claims: 17-20

15                                         U.S. Pat. No. 10,129,627 (’627 patent),
      12/4/2020      IPR2020-00286
16                                         claims: 1-4, 10-11

17                                         U.S. Pat. No. 10,129,627 (’627 patent),
      12/4/2020      IPR2020-00287
18                                         claims: 5-6, 12

19
             One-E-Way filed its Patent Owner’s Preliminary Responses to the ’391 and
20
     ’047 Patent petitions on March 16, 2021. One-E-Way filed its Patent Owner’s
21
     Preliminary Response to the ’627 Patent petitions on March 22, 2021.
22
             On June 11, 2021, the Patent Trial and Appeal Board issued decisions on all
23
     five pending IPR petitions, denying institution of inter partes review in each
24
     Petition. The deadline to file a request for rehearing of each decision is July 12,
25
     2021.
26
27
28
                                           -1-
Case 2:20-cv-06339-JAK-GJS Document 54 Filed 06/21/21 Page 4 of 4 Page ID #:1355




 1                                  Respectfully submitted,
 2                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
 3
 4   Dated: June 21, 2021           /s/ Douglas G. Muehlhauser
                                    Douglas G. Muehlhauser
 5                                  Payson LeMeilleur
 6                                  Attorneys for Plaintiff
                                    ONE-E-WAY, INC.
 7
                                    COOLEY LLP
 8
 9
     Dated: June 21, 2021           /s/ Heidi L. Keefe
10                                  Heidi L. Keefe
11                                  Lowell D. Mead
                                    Benjamin S. Lin
12                                  Phillip E. Morton
                                    Erik B. Milch
13                                  Attorneys for Defendant
14                                  APPLE INC.

15
16
17
                              L.R. 5-4.3.4(a)(2)(i) Attestation:
18
           All other signatories listed, and on whose behalf the filing is submitted, concur
19
     in the filing’s content and have authorized the filing.
20
21
                                      /s/ Douglas G. Muehlhauser
22                                    Doug G, Muehlhauser
23
24
25
26
27
28
                                           -2-
